
	
		II
		Calendar No. 462
		111th CONGRESS
		2d Session
		H. R. 3923
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 14, 2010
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To provide for the exchange of certain land
		  located in the Arapaho-Roosevelt National Forests in the State of Colorado, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sugar Loaf Fire Protection District
			 Land Exchange Act.
		2.DefinitionsIn this Act:
			(1)DistrictThe
			 term District means the Sugar Loaf Fire Protection District of
			 Boulder, Colorado.
			(2)Federal
			 landThe term Federal land means—
				(A)the parcel of approximately 1.52 acres of
			 land in the National Forest that is generally depicted on the map numbered 1,
			 entitled Sugarloaf Fire Protection District Proposed Land
			 Exchange, and dated November 12, 2009; and
				(B)the parcel of
			 approximately 3.56 acres of land in the National Forest that is generally
			 depicted on the map numbered 2, entitled Sugarloaf Fire Protection
			 District Proposed Land Exchange, and dated November 12, 2009.
				(3)National
			 forestThe term National Forest means the
			 Arapaho-Roosevelt National Forests located in the State of Colorado.
			(4)Non-Federal
			 landThe term non-Federal land means the parcel of
			 approximately 5.17 acres of non-Federal land in unincorporated Boulder County,
			 Colorado, that is generally depicted on the map numbered 3, entitled
			 Sugarloaf Fire Protection District Proposed Land Exchange, and
			 dated November 12, 2009.
			(5)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			3.Land
			 exchange
			(a)In
			 generalSubject to the provisions of this Act, if the District
			 offers to convey to the Secretary all right, title, and interest of the
			 District in and to the non-Federal land, and the offer is acceptable to the
			 Secretary—
				(1)the Secretary
			 shall accept the offer; and
				(2)on receipt of
			 acceptable title to the non-Federal land, the Secretary shall convey to the
			 District all right, title, and interest of the United States in and to the
			 Federal land.
				(b)Applicable
			 lawSection 206 of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C.
			 1716) shall apply to the land exchange authorized under
			 subsection (a), except that—
				(1)the Secretary may
			 accept a cash equalization payment in excess of 25 percent of the value of the
			 Federal land; and
				(2)as a condition of
			 the land exchange under subsection (a), the District shall—
					(A)pay each cost
			 relating to any land surveys and appraisals of the Federal land and non-Federal
			 land; and
					(B)enter into an
			 agreement with the Secretary that allocates any other administrative costs
			 between the Secretary and the District.
					(c)Additional terms
			 and conditionsThe land exchange under subsection (a) shall be
			 subject to—
				(1)valid existing
			 rights; and
				(2)any terms and
			 conditions that the Secretary may require.
				(d)Time for
			 completion of land exchangeIt is the intent of Congress that the
			 land exchange under subsection (a) shall be completed not later than 1 year
			 after the date of enactment of this Act.
			(e)Authority of
			 Secretary To conduct sale of Federal land
				(1)In
			 generalIn accordance with paragraph (2), if the land exchange
			 under subsection (a) is not completed by the date that is 1 year after the date
			 of enactment of this Act, the Secretary may offer to sell to the District the
			 Federal land.
				(2)Value of Federal
			 landThe Secretary may offer to sell to the District the Federal
			 land for the fair market value of the Federal land.
				(f)Disposition of
			 proceeds
				(1)In
			 generalThe Secretary shall deposit in the fund established under
			 Public Law
			 90–171 (commonly known as the Sisk Act)
			 (16 U.S.C.
			 484a) any amount received by the Secretary as the result
			 of—
					(A)any cash
			 equalization payment made under subsection (b); and
					(B)any sale carried
			 out under subsection (e).
					(2)Use of
			 proceedsAmounts deposited under paragraph (1) shall be available
			 to the Secretary, without further appropriation and until expended, for the
			 acquisition of land or interests in land in the National Forest.
				(g)Management and
			 status of acquired landThe non-Federal land acquired by the
			 Secretary under this section shall be—
				(1)added to, and
			 administered as part of, the National Forest; and
				(2)managed by the
			 Secretary in accordance with—
					(A)the Act of March
			 1, 1911 (commonly known as the Weeks Law) (16 U.S.C. 480 et
			 seq.); and
					(B)any laws
			 (including regulations) applicable to the National Forest.
					(h)Revocation of
			 orders; withdrawal
				(1)Revocation of
			 ordersAny public order withdrawing the Federal land from entry,
			 appropriation, or disposal under the public land laws is revoked to the extent
			 necessary to permit the conveyance of the Federal land to the District.
				(2)WithdrawalOn
			 the date of enactment of this Act, if not already withdrawn or segregated from
			 entry and appropriation under the public land laws (including the mining and
			 mineral leasing laws) and the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et
			 seq.), the Federal land is withdrawn until the date of the
			 conveyance of the Federal land to the District.
				
	
		
			Passed the House of
			 Representatives July 13, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
	
		July 14, 2010
		Received; read twice and placed on the
		  calendar
	
